Title: To Thomas Jefferson from James Dinsmore, 27 October 1808
From: Dinsmore, James
To: Jefferson, Thomas


                  
                     Sir
                     
                     Monticello Oct. 27th 1808
                  
                  we have got another quarter of the balustrade done and are at work Frameing the last, which we will soon have ready to put up if the Sheet iron comes to hand; the boxes that were left here went from Milton last sunday, being the first tide that was in the river since you left this.   I will thank you to send me fifty Dollars as soon as you Can make it Convenient. I am sir with great respect
                  Your very Humble servant
                  
                     Jas. Dinsmore
                     
                  
               